FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

TRITON CONTAINER INTERNATIONAL        
LIMITED,
               Plaintiff-Appellant,
               v.                           No. 05-15535
DI GREGORIO NAVEGACAO LTDA.; DI              D.C. No.
                                          CV-99-1291-MMC
GREGORIO TOCAN TRANSPORTES
LTDA.; FRANCO DI GREGORIO;                    ORDER
CAMILLO DI GREGORIO; DE
GREGORIO NAVEGACAO LTDA,
            Defendants-Appellees.
                                      
       Appeal from the United States District Court
          for the Northern District of California
       Maxine M. Chesney, District Judge, Presiding

                  Argued and Submitted
       February 17, 2006—San Francisco, California

                   Filed March 15, 2006

      Before: Procter Hug, Jr., Arthur L. Alarcón, and
          M. Margaret McKeown, Circuit Judges.


                        COUNSEL

Charles S. Donovan, Sheppard Mullin Richter & Hampton,
LLP, San Francisco, California, for the appellant.

No appearance for the appellee.



                           2683
2684     TRITON CONTAINER v. DI GREGORIO NAVEGACAO
                           ORDER

   Triton Container International Limited (“Triton”) appeals
the district court’s denial of its application for a permanent
injunction to enjoin Di Gregorio Navegacao Ltda., Di Gre-
gorio Tocan Transportes Ltda., Franco Di Gregorio, and
Camillo Di Gregorio (collectively, “Di Gregorio”) from fur-
ther pursuing a contract-related action against Triton in Bra-
zil.

   Triton, a lessor of ocean cargo containers, brought a breach
of contract action against Di Gregorio in United States district
court. The district court entered a final judgment against Di
Gregorio of approximately $4,442,514. Di Gregorio did not
appeal.

   More than seven months after this judgment, Di Gregorio
filed an action against Triton in a Brazilian state court. This
action involved the same facts as in the concluded United
States action. After the Brazil action commenced, Triton
applied to the federal district court for an injunction against
Di Gregorio’s further pursuing the Brazil action. The district
court denied the application in the interests of comity. Shortly
after the denial of Triton’s application, the Brazilian court
issued a monetary judgment against Triton of approximately
$1,848,085. Di Gregorio has not yet enforced the Brazilian
judgment and the judgment is on appeal.

   We have jurisdiction under 28 U.S.C. §§ 1291 and 1292,
see United States v. One 1986 Ford Pickup, 56 F.3d 1181,
1185 (9th Cir. 1995). Triton properly stated grounds for a per-
manent injunction against Di Gregorio relitigating this case in
a Brazilian court. After fully participating in the United States
court action and after receiving an adverse judgment, Di Gre-
gorio commenced an action seven months later in Brazil to lit-
igate the same factual issues. Under these circumstances, the
district court should have enjoined Di Gregorio from proceed-
ing with the action in Brazil. See Seattle Totems Hockey Club,
         TRITON CONTAINER v. DI GREGORIO NAVEGACAO         2685
Inc. v. National Hockey League, 652 F.2d 852, 855 (9th Cir.
1981). Seattle Totems held that a federal district court with
jurisdiction over particular parties has the power to enjoin
them from proceeding with a foreign action to litigate the
same issues, and set out factors for the court’s consideration.
Id. at 855-56.

   The district court abused its discretion by denying the
injunction, having focused its decision on comity to the exclu-
sion of other factors articulated in Seattle Totems. We there-
fore reverse the district court’s denial of Triton’s application
for a permanent injunction, and we remand with instructions
that the district court issue an injunction enjoining Di Gre-
gorio from further pursuing its Brazilian action against Triton.

  REVERSED AND REMANDED WITH INSTRUC-
TIONS.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2006 Thomson/West.